Citation Nr: 9916731	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for poliomyelitis 
residuals including atrophy of the left arm.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran requested a videoconference hearing at the RO 
before a Member of the Board of Veterans' Appeals in February 
1999.  

Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the veteran for a 
video-conference hearing at the RO before 
a Member of the Board of Veterans' 
Appeals, notify the veteran of the 
hearing, and ask him whether he agrees to 
waive his right to an "in-person" 
hearing.

Following completion of the foregoing, the RO should review 
the issue on appeal.  If the decision remains adverse to the 
veteran, he and his representative should be furnished a 
supplemental statement of the case and afforded the 
applicable period of time within which to respond.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










